EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ENACTED BY SECTION -OXLEY ACT OF 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18U.S.C. Section1350), I, Hector Brush, certify that: 1. The Quarterly Report of WaferGen Bio-systems, Inc. (the “Company”) on Form10-Q for the quarter ended June30, 2010 (the “Report”) as filed with the Securities and Exchange Commission as of the date hereof, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August16, 2010 /s/ Hector Brush Hector Brush Treasurer (principal financial officer) A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to WaferGen Bio-systems, Inc., and will be retained by WaferGen Bio-systems, Inc., and furnished to the Securities and Exchange Commission or its staff upon request.
